10

11

13

14

13

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00107-KJM Document 343 Filed 01/02/20 Page 1 of 2

LAW OFFICE OF TODD D. LERAS
Todd D. Leras, CA SBN 145666

455 Capitol Mall, Suite 802
Sacramento, Califomia 95814

(916) 504-3933

tou i

Attorney for Defendant
DANNY TROXELL
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 2:19-cr-107 KIM

Plaintiff,
vs WAIVER OF PERSONAL APPEARANCE

, AND [PROPOSED] ORDER

DANNY TROXELL,

Defendant.

 

 

Danny Troxell, defendant in the above-entitled action, hereby waives his right to be
present in open court as provided in Rule 43 of the Federal Rules of Criminal Procedure for any
status conference or non-evidentiary motion hearing in this matter. The appearance waiver
includes any appearance involving a continuance either before or after trial, including a hearing
at which a trial date is selected. The waiver does not extend to arraignment, entry of plea,
change of plea, any motion hearing at which evidence and/or testimony is presented, or any trial
stage from selecting a jury to verdict, nor does it apply to imposition of sentence.

WAIVER OF APPEARANCE

 
16

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00107-KJM Document 343 Filed 01/02/20 Page 2 of 2

The defendant requests that the Court proceed during every permitted absence as set out
in the preceding paragraph. Defendant agrees that his interests will be deemed represented at all
times by the presence of his attorney in the same manner as if he were personally present in
court. He further agrees that he will be present in court and ready for trial of the matter on any
day or hour that the Court may fix in his absence.

Defendant acknowledges that he has been informed of his rights under the Speedy Trial
Act (Title 18, United States Code, Sections 3161-3174). Defendant expressly authorizes his
attorney to set dates, including permissible delays and continuances pursuant to the Speedy Trial

Act, without the requirement of his being personally present.

 
 
      
  
 

  

4

   

DATED: December 27, 2019 &
By co

DANNY LL

Defendant

  

l agree with and consent to Defendant Danny Troxell’s waiver of personal appearance at
future proceedings.
DATED: December 27, 2019
By ___/s/ Todd D, Leras

TODD D. LERAS

Attorney for Defendant

DANNY TROXELL
IT IS SO ORDERED.

Dated: December , 2019

 

KIMBERLY J. MUELLER
UNITED STATES DISTRICT JUDGE

WAIVER OF APPEARANCE

 
